Plaintiff in error, Ben McCulloch, was convicted in the county court of Comanche county on a charge of unlawfully conveying intoxicating liquor in said county, and his punishment fixed at confinement in the county jail for 60 days and a fine of $200.
The Attorney General has moved to dismiss the appeal, on the ground that the appeal was not filed within the time provided by law, and for the reason the appellate court is without jurisdiction.
From the record it appears that judgment was pronounced and entered in accordance with the verdict on the 8th day of June, 1917, and the appeal was not filed in this court until the 8th day of October, 1917, being 122 days from the date the judgment was pronounced and entered. The motion of the Attorney General is well taken. The appeal is therefore dismissed, with directions to the trial court to cause the judgment and sentence to be carried into execution.
Mandate forthwith.